  8:07-cr-00341-BCB-MDN Doc # 92 Filed: 11/16/20 Page 1 of 1 - Page ID # 368




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:07CR341

       vs.
                                                        ORDER ON APPEARANCE FOR
THOMAS G. DENNIS,                                     SUPERVISED RELEASE VIOLATION

                     Defendant.


      The defendant appeared before the Court on November 16, 2020 regarding a
detention hearing on the Petition for Offender Under Supervision [79].      Yvonne Sosa
represented the defendant. Martin J. Conboy, IV represented the government.
       The government did not oppose the modified conditions of supervision proposed by
Probation/Pretrial Services. The defendant shall be released on the current terms and
conditions of supervision with an additional no contact condition to be implemented by a
signed Consent to Modify Conditions of Supervision.
      The defendant shall appear personally for a final dispositional hearing before U.S.
District Judge Brian C. Buescher in Courtroom No. 5, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska, at 10:30 a.m. on December 9, 2020.


      IT IS SO ORDERED.


      Dated this 16th day of November, 2020.

                                                BY THE COURT:

                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
